                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ARTHUR GONZALES,

      Plaintiff,

v.                                                                 CV No. 19-554 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,

      Defendant.
                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 24),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand for a Rehearing With Supporting

Memorandum, (Doc. 17), shall be GRANTED and this case shall be REMANDED to the

Commissioner for further proceedings consistent with this opinion. See 42 U.S.C. §

405(g) (sentence four).

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
